Citation Nr: 1709245	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO. 08-32 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea. 

2. Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected sinusitis.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral elbow disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. Jurisdiction over this appeal now lies with the VA RO in Houston, Texas. 

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In December 2013, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998). In addition, since the last adjudication of the claims by the RO in the March 2016 Supplemental Statement of the Case, the Veteran submitted new evidence in support of his petition to reopen a claim of service connection for obstructive sleep apnea. The RO has not performed an initial review of this evidence, and the Veteran did not waive initial jurisdiction. However, as the decision below grants reopening of a claim of service connection for obstructive sleep apnea, the Board finds any procedural defects with respect to this issue to be harmless, and there is no prejudice to the Veteran in proceeding with the issuance of a decision with respect to this issue at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. Any future review of the case should also consider the electronic record. 

The issues of entitlement to service connection for obstructive sleep apnea and whether new and material evidence has been received to reopen a claim of service connection for a bilateral elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the last final decision on the issue of service connection for obstructive sleep apnea is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonably possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's 
duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The application to reopen a claim of service connection for obstructive sleep apnea has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist with respect to this issue is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Generally, a claim which has been denied in a final unappealed decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7105(c), (d)(3); 38 C.F.R. § 20.1103. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156(a). Materiality has two components: first, that the new evidence pertains to the reason(s) for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). The inquiry must also determine whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118.

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board considers whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118. Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

The Veteran's claim of service connection for obstructive sleep apnea was previously denied by the RO in October 2004 because it was determined that the sleep apnea did not begin during service, was not etiologically related to service, and was not caused or aggravated by a service-connected disability. 

Since the last final disallowance of the claim of service connection, evidence that has been associated with the claims file includes post-service private and VA treatment records, a statement from the Veteran's treating physician, and lay statements from the Veteran, including his testimony at the July 2013 Board hearing. Collectively, the recently-submitted evidence addresses an unestablished fact that is necessary to substantiate the claim; specifically, that the Veteran's obstructive sleep apnea first manifested during service or was caused or aggravated by a service-connected disability. 

Regarding the recently-submitted evidence, 38 C.F.R. § 3.156(a) creates a low threshold that "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade, 24 Vet. App. at 117-18. Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received since the last final disallowance of the claim is new and material within the meaning of 38 C.F.R. 
§ 3.156, warranting reopening of claim of service connection for obstructive sleep apnea. 

ORDER

New and material evidence having been received, the appeal to reopen a claim of service connection for obstructive sleep apnea is granted. 


REMAND

Although the Veteran has submitted favorable evidence in support of his application to reopen service connection for obstructive sleep apnea, the evidence is not sufficient by itself to establish service connection. Thus, further development is warranted. Specifically, a new VA examination is needed to assist in determining the nature and etiology of the Veteran's obstructive sleep apnea. 

Regarding the petition to reopen a claim of service connection for a bilateral elbow disability, the Veteran previously identified private rheumatological treatment records as relevant to his appeal. Specifically, the Veteran contends that his elbow pain and stiffness, which were previously diagnosed as tendonitis, were actually early manifestations of his current diagnosis of rheumatoid arthritis. VA's duty to assist requires that VA make an initial request and at least one follow-up request for records not in the custody of a Federal department or agency. While the RO made an initial request for the identified rheumatological records, these records are not in the Veteran's file and it does not appear that a follow-up request has been made. 

As a matter of clarification, the Veteran is seeking to reopen a claim of service connection for a bilateral elbow disability, claimed as tendonitis. As indicated above, the Veteran now contends that his symptoms were actually a manifestation of his rheumatoid arthritis. The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection on the merits. A change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis. The focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. As relevant private medical records are outstanding, a determination as to whether the Veteran's present claim is properly characterized as a claim for service connection or an application to reopen a previously-denied claim would be premature.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request the appropriate release(s) to obtain all available private medical records pertaining to rheumatological treatment from Dr. F. Parke and any other additional pertinent private medical records.

Associate all records obtained with the claims file. If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative and give him an opportunity to submit such information.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the obstructive sleep apnea. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should provide the following opinions:

a. Did symptoms of the Veteran's sleep apnea first manifest during service?

b. If symptoms of the Veteran's sleep apnea did not begin during service, is the sleep apnea otherwise related to service?

c. Is the Veteran's sleep apnea caused or aggravated by the service-connected sinusitis and/or allergic rhinitis?

If the opinion is that the sleep apnea was aggravated by the service-connected sinusitis and/or allergic rhinitis, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*A February 2004 private sleep study report provides a diagnosis of mild obstructive sleep apnea and periodic limb movements during sleep. 

*In an October 2004 VA examination report, the VA examiner indicated that "allergic rhinitis and sinusitis in the absence of an anatomical obstruction of the posterior nasal cavity ... would not be expected to cause obstructive sleep apnea." The VA examiner found no obstruction of the posterior nasal cavity, and therefore, opined that the sleep apnea was not likely caused by the sinusitis or allergic rhinitis.

*In several statements, the Veteran contends that his in-service complaints of fatigue were early manifestations of his sleep apnea. See September 2007 Notice of Disagreement; September 2008 VA Form 9; July 2013 Board Hearing Transcript; January 2014 Statement. 

*In a January 2014 statement, the Veteran's wife described the Veteran reporting fatigue and tiredness during service. She also described the Veteran's sleep pattern during service as characterized by "constant flipping and flopping with his hands, arms, and kicking out with his legs." 

*In a November 2015 medical opinion, the VA examiner found no obstruction of the posterior nasal cavity, and opined that the sleep apnea was not likely caused by the sinusitis or allergic rhinitis. 

*In a May 2016 statement, the Veteran's private physician indicated that the Veteran had a septal deviation, inflamed and hypertrophic inferior turbinates, a class IV soft palate, hypopharyngeal collapse with a retroflexed tongue, and sinus inflammation. The physician further indicated that the Veteran underwent reduction of the turbinates and balloon sinuplasty "to have the [Veteran] become therapeutic with the CPAP machine," suggesting a relationship between his sinusitis and his sleep apnea. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


